ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

This Assignment of Purchase and Sale Agreement (the “Assignment”) is made as of
the 31st day of August, 2010 (the “Effective Date”), by and between G&E HC REIT
II MONUMENT LTACH PORTFOLIO, LLC, a Delaware limited liability company
(“Assignor” or “Purchaser”) and G&E HC REIT II JOPLIN LTACH, LLC, a Delaware
limited liability company (“Assignee”).

W I T N E S S E T H:

WHEREAS, GRUBB & ELLIS EQUITY ADVIORS, LLC, a Delaware limited liability company
(“GEEA”) and WHITE OAKS REAL ESTATE INVESTMENTS OF GEORGIA, LLC, a Georgia
limited liability company, WHITE OAKS REAL ESTATE INVESTMENTS, LLC, a Missouri
limited liability company, WHITE OAKS REAL ESTATE INVESTMENTS OF JOPLIN, LLC, a
Missouri limited liability company, and WHITE OAKS REAL ESTATE INVESTMENTS OF
COLUMBIA, LLC, a Missouri limited liability company, collectively referred to as
“Seller”, did enter into that certain Agreement for Purchase and Sale of Real
Property dated June 18, 2010, thereafter amended on July 22, 2010, thereafter
further amended on July 28, 2010 (the “Contract”). (Capitalized terms used, but
not otherwise defined herein, shall have the meaning ascribed to them in the
Contract);

WHEREAS, pursuant to that certain Assignment of Purchase and Sale Agreement by
and between GEEA and Assignor dated as of August 12, 2010, GEEA assigned the
Contract to Assignor;

WHEREAS, the Contract is for the purchase and sale of certain property,
including, but not limited to, that certain real property commonly known as
Landmark Hospital of Joplin in Joplin, Missouri as is more particularly
described in the Contract and defined therein as the “Joplin Real Property”; the
terms of the Contract are incorporated herein by this reference; and

WHEREAS, Assignor desires to assign all of its rights, title and interest in the
Contract only as relates to the Joplin Property subsequent to the date of this
Assignment to Assignee, and Assignee desires to take and assume all of
Assignor’s rights, title and interest in the Contract only as relates to the
Joplin Property subsequent to the date of this Assignment.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereunto agree as follows:

1. As of the date of this Assignment, Assignor hereby assigns and transfers unto
Assignee all of Assignor’s rights, title and interest to purchase the Joplin
Property under the Contract as well as the right to exercise and enforce all of
the terms, covenants and conditions of the Contract related to the Joplin
Property.

2. Assignee hereby accepts, as of the date of this Assignment, the assignment
and transfer of Assignor’s rights, title and interest in and to the Contract
only as related to the Joplin Property (including, without limitation, any
obligation to proceed to and effectuate Closing on the Joplin Property under the
Contract). With respect to the Joplin Property, Assignee hereby assumes and
agrees to be bound by all of the terms and conditions of the Contract from and
after the date of this Assignment, and Assignee represents and warrants that it
will perform and observe all the covenants and conditions therein contained on
Assignor’s part to be performed and observed which accrue after the date of this
Assignment.

3. Effective upon the date of this Assignment, with respect to the Joplin
Property, Assignee shall be directly and primarily liable to Seller for all
obligations arising under the Contract.

4. The Contract shall remain unmodified and in full force and effect and the
same is hereby ratified and confirmed by all parties.

[Signatures on following page]

1

IN WITNESS WHEREOF, the parties have hereunto set their hands the day and year
first above written.

ASSIGNOR

G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

ASSIGNEE

G&E HC REIT II JOPLIN LTACH, LLC,


a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

2